Citation Nr: 1202041	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO. 09-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral knee disabilities, claimed as secondary to service-connected low back disability.

2. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease at L3-S1.


REPRESENTATION

Appellant represented by:	Thomas E Andrews III, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to July 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a rating decision dated in March 2008 the RO granted service connection for degenerative disc disease at L3 to S1, effective from August 23, 2007, and assigned an initial rating of 10 percent. In the July 2008 rating decision on appeal the RO confirmed and continued the initial rating of 10 percent after receipt of new and material evidence, in the form of additional records of VA treatment, which were received within the one-year appeal period of the initial rating decision. See 38 C.F.R. § 3.156(b) (new and material evidence--pending claim). A notice of disagreement was received in August 2008. In July 2009, after receipt of additional relevant evidence, the RO increased the initial rating from 10 to 20 percent, effective from August 23, 2007, the effective date of service connection. The appeal for a still-higher initial rating continues. See AB v. Brown, 6 Vet. App. 35 (1993). In August 2009 the RO issued a statement of the case and that same month the Veteran submitted a timely substantive appeal. See 38 U.S.C.A. § 7105. 

The October 2008 rating decision that denied service connection for a bilateral knee condition was also timely appealed to the Board.

This case was the subject of a July 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (Court), which vacated the Board's December 2009 decision in this matter and remanded the appealed issues to the Board for further development and adjudication. The below action is directed in view of the Court's Memorandum Decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

In a July 2011 Memorandum Decision, the Court found that a VA examination and opinion as to whether the Veteran's bilateral knee disabilities were secondary to his service-connected back disability was not adequate because the examiner did not provide a reasoned medical explanation for his opinions. This error stemmed in part from the fact that the April 2009 VA examiner did not examine the Veteran's knees or provide any diagnosis of the Veteran's knee disorders. The Board must therefore remand the matter for an examination and opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

Additionally, the Court found that the Board's decision denying an increased rating for the Veteran's low back disability was inadequate because the Board did not address limitations by pain set forth in examiners' reports. March 2009 and April 2009 VA examination reports do briefly discuss pain on ranges of motion but also include the notations "No Deluca" and "No Deluca Criteria."  Additionally, the Court found language in VA examiners' addenda to be "clearly boilerplate."  Several of the notations in the VA examination reports are vague or nonspecific and as a result the reports are not sufficient for the Board to readjudicate the claim in a matter that is consistent with the Court's July 2011 Memorandum Decision. A new VA examination and opinion that more fully and clearly considers the impact of pain on ranges of motion of the back is required. An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

On remand, the RO must seek to obtain any additional relevant VA or private medical treatment records. See 38 U.S.C.A. § 5103A(a)-(c). The most recent treatment records in the claims file are from the year 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back and bilateral knee disabilities from October 2008 forward. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain all relevant records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of VA treatment from October 2008 forward.

(c) The Veteran must be requested to identify and provide an authorization for release of all relevant records of treatment from Allen B. Jackson, M.D. See letter from Dr. Jackson dated in November 2008.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

The purposes of the examination are (1) to determine the current nature and severity of the Veteran's service-connected low back disability, and (2) to determine whether the Veteran's bilateral knee disabilities began during active service, are related to any incident of service, were manifested as arthritis within one year after discharge from service, or are caused or chronically worsened by service-connected low back disability. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must perform full range of motion studies of the thoracolumbar spine and comment on the functional limitations of the service-connected degenerative disc disease at L3 to S1, and any additional associated back disorder, caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. 

(d) To the extent feasible, any additional functional limitation must be expressed as limitation of motion of the lumbar spine in degrees.

(e) ANY FINDING BY AN EXAMINER OF "NO DELUCA" OR "NO DELUCA CRITERA," AS WAS WRITTEN IN MARCH 2009 AND APRIL 2009 VA EXAMINATION REPORTS, IS NOT A SUFFICIENTLY CLEAR AND SPECIFIC MEDICAL FINDING, AND WILL BE FOUND BY THE RO TO BE INADEQUATE, OR IF NOT, WILL BE FOUND BY THE BOARD TO BE INADEQUATE, AND WILL RESULT IN A RETURN OF THE EXAMINATION REPORT TO THE VA MEDICAL CENTER WHERE THE EXAMINATION WAS CONDUCTED.

(f) The examiner must provide an opinion as to the impact of the Veteran's low back disability on his social and occupational functioning.

(g) The examiner must provide an opinion as to the impact of the Veteran's low back disability on his ordinary activities of daily life and activities of daily living (ADLs).

(h)The examiner must take a complete history from the Veteran as to the onset, nature and progression of left and right knee symptoms.

(i) If there is a medical basis to support or doubt the history provided by the Veteran regarding his left and right knee symptoms, the examiner must state this, with a fully reasoned explanation. 

(j) The examiner must examine the Veteran's knees. The April 2009 VA examiner did not examine the Veteran's knees.

(k) The examiner must provide a diagnosis for each left or right knee disorder found upon examination.

(l) For each diagnosed knee disorder the examiner must provide an opinion as to whether the disorder began during active service.

(m) For each diagnosed knee disorder the examiner must provide an opinion as to whether the disorder was present as arthritis within one year after discharge from active service.

(n) For each diagnosed knee disorder the examiner must provide an opinion as to whether the disorder is caused by the Veteran's service-connected low back disability.

(o) For each diagnosed knee disorder the examiner must provide an opinion as to whether the disorder is chronically worsened as a result of  the Veteran's service-connected low back disability.

(p) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(q) The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions , based on his or her clinical experience, medical expertise, and established medical principles. 
 
The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


